Citation Nr: 0612320	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  99-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, as secondary to service-connected bilateral knee 
disabilities.

2.  Entitlement to an increased evaluation for early 
degenerative arthritis of the right knee with skin graft and 
tendon harvest scarring, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1986 to October 
1989.

This appeal arose from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In this decision, the RO denied the 
veteran's claim for secondary service connection for a low 
back disability and for an increased evaluation for a right 
knee disability (characterized by arthritis, skin grafts, and 
scarring).  This case also arose from a November 1999 rating 
decision in which the RO denied the veteran's claim for a 
total disability evaluation due to individual unemployability 
resulting from service-connected disorders (TDIU).

The Board of Veterans' Appeals (Board) notes that in a rating 
decision of July 2002 the RO granted entitlement to service 
connection for the veteran's right knee laxity.  This 
disability was given a separate evaluation of 10 percent.  
The veteran has not expressed any dissatisfaction with the 
July 2002 evaluation.  Therefore, the Board finds that the 
evaluation of right knee laxity is not before the Board at 
this time and is not inextricably intertwined with the issues 
on appeal.

The veteran provided testimony, via videoconference, at a 
hearing before a Veterans Law Judge (VLJ) from the Board in 
April 2003.  The VLJ that conducted this hearing will make 
the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

In January 2004, the issues were remanded to the RO via the 
Veterans Benefits Administration's Appeals Management Center 
(VBA AMC), in Washington, DC.  Action directed in the remand 
has been accomplished to the extent possible, and the claims 
are again before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's low back disability is not related to his 
service-connected bilateral knee disorder.

2.  The veteran's early degenerative arthritis of the right 
knee with skin graft and tendon harvest scarring is 
manifested by limitation of flexion and scars that are not 
numb, adherent, tender, functionally limiting or painful.

3.  The veteran's service-connected disorders including 
depression, rated as 50 percent disabling, left knee 
disorder, rated as 20 percent disabling, right knee 
degenerative changes with skin graft and tendon harvesting, 
rated as 10 percent disabling, and right knee laxity, rated 
as 10 percent disabling, with a combined rating of 70 
percent, do not render him unemployable.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for low 
back disability on a secondary basis.  38 C.F.R. § 3.310 
(2005).

2.  The criteria for a rating in excess of 10 percent for 
early degenerative arthritis of the right knee with skin 
graft and tendon harvest scarring have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
4.40, 4.45, 4.59, Diagnostic Codes 5010, 5260, 5261 (2005).

3.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in May 2001 and April 2004.  The veteran 
was advised of what was required to substantiate his claims 
and of his and VA's responsibilities regarding his claims.  
He was also asked to submit information and/or evidence in 
his possession in support of his claims.  The content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been primarily notified of what is required 
to substantiate a claim for an increased rating and direct 
service connection.  To any extent that the veteran was not 
provided adequate notice of the information and evidence not 
of record that is necessary to substantiate his claims, the 
procedural defect is cured by actual knowledge on the part of 
veteran, who is represented.  At his hearing in April 2003, 
the veteran argued that there was a causal relationship 
between his service-connected knees and his back disability.  
He also testified as to the severity of his right knee 
disability and as to the impairment caused by his service-
connected disabilities upon his employment.  With the 
demonstration of actual knowledge of the evidence needed to 
substantiate the claims, and as the veteran has had the 
opportunity to participate effectively in the processing of 
his claims, that is, the opportunity to submit evidence or 
argument on the claims, which he did, and the opportunity to 
address the issues at a hearing before the Board, which he 
did, the purpose of the VCAA notice was not frustrated and 
the veteran was not prejudiced by the defect in the VCAA 
notice, pertaining to the type of evidence needed to 
substantiate the claims. 

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claims.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case would 
have been different had the veteran received pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

On the claim of service connection for a back disability, the 
VCAA notice did not include provisions, pertaining to the 
degree of disability or to the effective date of the 
disability.  Despite the lack of notice as to the degree of 
disability and the effective date provision, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision on this matter as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim of service connection; therefore, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

On the claims for an increase for the right knee and a TDIU, 
the VCAA notice did not include provisions pertaining to 
effective dates.  Despite the lack of notice as to the 
effective date provisions, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision on these claims as the Board concludes below that 
the preponderance of the evidence is against the claims, 
therefore, any question as to the effective date to be 
assigned is rendered moot.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes extensive VA and private treatment 
reports, including records from Karl L. Singer, M.D., dated 
August 1999 through April 2003, Primary Care Providers, Inc. 
and Valley MRI from December 1997 through October 1999, 
Parker Family Practice dated in May 1997, and reports from 
multiple employers, as well as an occupational assessment.  
The Board finds no indication of any additional pertinent, 
outstanding private medical evidence specifically identified 
by the veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claims adjudicated in this decision.  38 U.S.C.A. 
§ 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  Here, a comprehensive VA examination was 
provided in April 2005 and there are multiple VA evaluations 
contained in the extensive VA treatment records.  Additional 
examination is not warranted in this case.  





II.  Service Connection for a Back Disorder

The veteran seeks service connection for a low back disorder 
based upon the theory that the disorder is due to service-
connected knee disorders.  Service connection for the low 
back was denied on a direct basis in a May 1996 rating 
decision.  The current claim is for service connection on a 
secondary basis.  

Service medical records dated in August 1989 noted the 
veteran's complaints of lumbosacral back pain after lifting 
storage equipment.  On examination, there was tenderness over 
the right paralumbar area and straight leg raises were 
positive on the right side at 70 degrees.  The diagnosis was 
acute right paralumbar vertebral myalgia.  Separation 
examination showed no abnormalities of the back.

On a VA compensation examination of March 1990, no medical 
history of a low back disability was noted and no findings 
regarding the low back were reported.  A VA discharge summary 
dated in August 1990 noted a prior medical history of 
"pinched nerves in the back."

A private outpatient record of February 1990 noted that the 
veteran had sustained an on-the-job injury to his low back in 
December 1989.  Examination noted a normal gait, but revealed 
"a slight pelvic obliquity secondary to a leg length 
discrepancy."  The right leg was found to be 3/8 of an inch 
shorter than the left.  The physician recommended that the 
veteran use a shoe lift, anti-inflammatory medication, and 
abdominal/back strengthening exercises.  However, a follow-up 
examination in March 1990 indicated that the veteran 
continued to experience back pain.

The veteran was afforded a VA compensation examination in 
April 1996.  This examination was performed by a physician's 
assistant (PA) who indicated that he had reviewed the 
veteran's VA outpatient records through August 1990, but the 
veterans' claims file was not available for review.  At that 
time, the veteran claimed that he had experienced mild low 
back pain since an in-service injury in 1987 in which his 
left knee was injured.  He reported that an on-the-job injury 
in 1990 had resulted in acute low back muscle tightness that 
had resolved within a few weeks. The diagnoses included low 
back discomfort with 1990 lifting injury, which the PA 
"opined not to be due to service related knee condition."

The veteran was given another VA compensation examination in 
March 1997.  A physician was noted to have provided this 
examination.  This examiner failed to indicate what medical 
history he had reviewed in connection with this examination.  
The veteran reported a two month history of low back problems 
starting after an on-the-job injury lifting heavy weights in 
January 1997.  However, the veteran apparently noted that his 
low back symptoms appeared prior to this "from time to time" 
because of his knees giving him problems.  The examiner found 
that the veteran's right knee was causing the veteran "more 
and more problems" due to instability that caused falls and 
felt that during weight lifting this knee instability (with 
the knee joint giving out) would result in low back muscle 
spasm and a low back disability.  The examiner made the 
following comments:

The lumbar spine problem, though it happened on the 
job doing the steel work over two months ago, still 
the laxity of the knee was originally responsible 
to give this spine problem, especially the right 
knee and it became unstable giving rise to this 
abnormal mechanics such that he felt this back 
problem.  (Sic.)

The diagnosis was back pain secondary to chronic guarded 
posture and weight bearing due to service-connected knee 
condition.

In May 1997, a private magnetic resonance image (MRI) of the 
lumbar spine found minimal disc desiccation at the L5-S1 
level with minimal central bulging of the disc material.  
There was also minimal facet degeneration bilaterally at the 
L5-S1 level.  A private radiological postural study of the 
lumbar spine was conducted in June 1997.  The impression was 
sacral base plane unleveling to the right equaling 15 
millimeters (mm) with an associated leg length deficiency on 
the right equaling 11 mm.

A private physical work performance evaluation was given to 
the veteran in December 1997.  This evaluation was performed 
by an occupational therapist and there is no indication that 
she reviewed any prior treatment records in connection with 
the evaluation.  She did note a reported history of in-
service knee injuries and an on-the-job low back injury in 
January 1997 while lifting a heavy weight.  During the 
evaluation, the veteran was noted to lift heavier weights 
with decreased vertical trunk alignment.  After the veteran 
was reminded to lift correctly, he reported significant 
increased symptoms in his left knee.  After a detailed 
evaluation of the veteran's physical limitations, the 
occupational therapist noted an assessment of significant 
mechanical difficulty in both knees, the left knee greater 
than the right.  She further commented that compensation 
because of the knee disabilities was more probable than not 
the basis causing stress in the lower back because of limited 
lifting and squatting ability.  The therapist found that 
there might be minor translatory instability in the 
lumbosacral junction as well as left sacroiliac joint 
dysfunction.  It was the therapist's opinion that the veteran 
was at risk for back injuries when lifting from the floor due 
to limitation in the knees and resulting compensatory 
adjustments.

A VA compensation examination was again provided in February 
1998.  A PA performed this examination.  The PA indicated 
that he had did review the veteran's VA inpatient and 
outpatient records dated since 1995, but the veteran's claims 
file was not available for review.  The veteran complained of 
low back pain that radiated into his legs.  It was noted that 
the veteran had a history of low back discomfort after 
lifting injuries.  Under direct questioning, the veteran 
reportedly denied that his low back complaints were related 
to his knee disabilities.  However, the examiner noted that 
at the time of the examination the veteran appeared to be 
moderately depressed and was referred for a psychiatric 
evaluation due to suicidal ideation.  The diagnoses included 
a back disorder that the examiner opined to be a lumbosacral 
strain.  On the basis of the veteran's subjective history of 
on-the-job back injury with subsequent discomfort, the 
examiner felt that the evidence did not support the 
conclusion that the back disability was secondary to the 
service-connected knee disabilities.

A VA physician's opinion (internist) was obtained in 
September 1998.  Apparently this physician reviewed the 
medical evidence in the claims file, but did not conduct an 
actual examination of the veteran.  This physician indicated 
that there was no report of chronic back pain until the 
reported on-the-job injury in the outpatient record of 
February 1990.  The physician also noted the radiological 
evidence of leg length discrepancy in 1997, but indicated 
that this report did not attribute the discrepancy to the 
veteran's knee disabilities.  The reviewer concluded:

The veteran has evidence that supports acute back 
injury related to lifting heavy weights at work.  
His records provide no evidence for chronic low 
back pain with chronic muscle spasm that might 
cause some misalignment of his [lumbosacral] spine.  
It is not at all probable that his mild [left or 
right] knee disease or laxity has contributed to or 
caused his lumbosacral [degenerative disc disease] 
or back disease, which is associated with heavy 
lifting and an acute job related injury.

A private lumbar spine MRI of August 1999 found minimal 
degenerative changes at the L5-S1 intervertebral disc with 
some facet degenerative change.  A private computerized 
tomography (CT) scan of the lumbar spine taken in September 
1999 revealed L4-L5 and L5-S1 level discography positive for 
provoking typical symptomatology at the L5-S1 level; and a 
small central posterior L5-S1 focal disc protrusion without 
evident significant nerve root compression, but with mild 
existing right S1 nerve root displacement.  The veteran 
underwent laminotomy, diskectomy, and nerve root 
decompression in October 1999.  The surgeon found a herniated 
disc at the L5-S1 level.  A private MRI of December 2000 
found that the laminectomy scar on the anterior left lateral 
to the thecal sac had invested the left S1 nerve root.

The medical records of the 1990s and early 2000s noted a 
number of diagnoses for the veteran's low back complaints to 
include lumbar strain, lumbosacral sprain, herniated nucleus 
pulposus at the L4-L5 level, discogenic low back pain with 
nerve root irritation, epidural fibrosis post laminectomy, 
and degenerative disc disease.  The examination reports 
during this period have been inconsistent regarding the 
veteran's symptomatology.  On some examinations, there is no 
abnormality with his gait or leg length, while other 
examiners have noted such abnormalities.  These records also 
reported on-the-job back injuries occurred in December 1989, 
January 1997, August 1999, June 2000, and February 2003.  

The veteran underwent VA orthopedic examination in April 2005 
by a board certified orthopedic surgeon.  The examiner noted 
that the thick claims folders were reviewed.  Historical 
facts, including the service record and post service injury 
record, are referenced throughout the examination report.  
The examiner opined that the veteran's lumbosacral spine disc 
herniation was most likely due to the industrial accidents 
after service.  The examiner further opined that the 
lumbosacral spine condition was not caused or aggravated by 
the bilateral knee condition.  

Additional VA treatment records dated through September 2004 
show ongoing complaints and treatment for back pain.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran is service connected for bilateral knee 
disorders, the preponderance of the evidence is against the 
claim for service connection for a low back disorder as 
secondary to the service-connected knees.  There is no 
persuasive medical evidence of record relating the back 
disorder to the service-connected knees.  The isolated 
opinion dated in 1997 does not provide a well-reasoned basis 
to support the conclusion, and is inconsistent with the 
overwhelming weight of the remaining medical opinion 
evidence.  The 1997 examiner also failed to indicate what 
medical history he had reviewed in connection with this 
examination.  

VA examiners in 1996, 1998 and again in April 2005 stated 
that the low back disorder was not likely related to the 
bilateral knee disorders.  The fact that these opinions form 
a medical consensus is highly probative. The Board attaches 
particular probative weight to the April 2005 VA examination 
report.  The information furnished by the 2005 examiner in 
providing context for this expressed opinion was 
comprehensive and factually specific to the opinion being 
expressed, and based upon review of the claims folder.  Among 
the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

The Board has also considered the veteran's statements that 
there was a relationship between the back disorder and his 
knees.  However, he is not competent as a lay person to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinion provided by a VA physician after 
weighing all of the probative evidence.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  In denying the veteran's 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


III.  Early Degenerative Arthritis of the Right Knee with 
Skin Graft and Tendon Harvest Scarring

Service medical records show the veteran injured his right 
knee in a motorcycle accident in service.  Service connection 
was granted for early degenerative arthritis of the right 
knee in an October 1995 rating decision.  A 10 percent rating 
was assigned under Diagnostic Code 5010, effective from April 
4, 1994, in a May 1996 rating decision.  Tendon harvest 
scarring and skin graft was considered part of the disability 
as the veteran underwent split thickness skin grafts of both 
knees due to skin loss in September 1987.  

The veteran filed a claim for increased rating which was 
denied in a September 1998 rating decision.  He appealed.  He 
was awarded a temporary total rating for convalescence from 
September 1998 to December 1998, at which point his 10 
percent rating was resumed.  In July 2002, the RO continued 
the 10 percent rating and also RO awarded a separate 10 
percent rating for laxity, under Diagnostic Code 5257, 
effective from December 1997.  The veteran has continued to 
disagree with the rating with respect to degenerative 
changes, but has not disagreed with the separate rating under 
Diagnostic Code 5257.  This was clarified at the travel Board 
hearing and was noted in the Board remand.  

VA and private treatment records show complaints of right 
knee pain since the veteran filed his claim.  

The veteran underwent VA examination of the knee in February 
1998.  He reported sharp, deep right knee discomfort under 
the knee cap associated with climbing and descending stairs 
increasing over the last two months.  Examination revealed 
range of motion from 0 to 145 degrees.  There was no 
effusion.  The patella was non-displaced and mobile.  There 
was no tenderness or guarding on palpation.  Patellar 
apprehension was negative.  There was no erythema, 
fluctuance, guarding or discomfort on palpation.  The 
examiner opined that MRI evidence supported early 
degenerative arthritis but more importantly met diagnostic 
criteria for chronic anterior collateral ligament tear, 
normal medial collateral ligament.  

A physical work performance evaluation dated in December 1997 
showed positive Lachman test.  Range of motion of the right 
knee was 0 to 130 degrees.  

Records from Valley Medical Center dated through September 
1999 show complaints of chronic knee pain.  Those from 
Primary Care Providers showed relaxed anterior collateral 
ligament in January 1998.  He underwent right knee 
arthroscopy in September 1998.  The diagnosis was stable 
anterior cruciate ligament.  

The veteran underwent VA examination in May 2001.  He 
reported he wore braces on both knees but they aggravated the 
pain.  He noted he was working as an ophthalmological 
assistant and was on his feet all day.  He had to switch from 
his previous job as a truck driver due to knee problems.  He 
was able to perform basic activities of daily living.  On 
examination, there was mild intermittent antalgic gait.  
Flexion of the right knee while standing caused pain at 
greater than 75 degrees and range of motion was -10 to 125 
degrees, thus there was incomplete flexion and slight 
hyperextension.  There was mild ligament laxity in the medial 
collateral ligaments, positive anterior drawer sign and 
negative McMurray's sign.  There was slight anterior cruciate 
ligament weakness.  MRI indicated ligaments were intact and 
there was minimal change in the medial meniscus.  The 
examiner found this a peculiar type of chronic strain, 
leading to hyperextension and instability and pain.  

The veteran underwent VA in April 2005 by a Board certified 
orthopedist.  The examiner noted the veteran's history.  The 
claims folders were reviewed.  The veteran reported daily 
pain with flare ups daily when he walks for prolonged 
periods, climbs stairs, sit for prolonged periods, walk over 
a mile, or carry objects.  He reported stiffness, catching 
and popping of the right knee.  On examination, the veteran 
demonstrated pain in his facial expressions.  He used his 
arms when rising from the chair, and grimaced.  The right 
knee was tender over the patellar tendon and the 
patellofemoral joint.  Scars on the right knee included three 
pain-free nontender arthroscopy scars as well as two scars 
from abrasions in service.  The abrasion scars were nontender 
and non-adherent, one measuring 2.5 x 1.5 cm and the other 3 
x1 cm.  These scars were not numb.  There was crepitus but no 
effusion.  There was medial collateral ligament laxity as 
well as hyperextension of the right knee.  Range of motion 
was hyperextension 5 degrees to flexion 120 degrees, 
actively, and to 135 passively.  There was a painful arc 
between 120 and 135 degrees of flexion.  With five repeated 
motions, there was no additional loss or range due to pain 
but there was weakened movement, increased fatigue, and lack 
of endurance, but no incoordination.  The diagnoses for the 
right knee included hyperextension of the right knee likely 
due to partial posterior cruciate ligament injury 
demonstrated by MRI of March 2001, meniscal degeneration of 
the right knee, also seen on the MRI, and chronic sprain of 
the right knee.  The doctor opined that pain had a major 
functional impact on the right knee.  The scars were again 
noted as non-adherent and not painful.  

Records obtained from Dr. Singer show complaints of knee pain 
but treatment primarily for the left knee.  These show no 
range of motion or other findings for the right knee.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The right knee disorder on appeal is considered distinct and 
separate from the separate unappealed 10 percent rating 
assigned for ligament laxity of the right knee.  

The Board has reviewed the pertinent record and determines 
that the assigned 10 percent rating is appropriate, but that 
the rating should be based on degenerative changes of the 
right knee with painful flexion, not limited extension, as 
discussed below.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's disorder of the right knee is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5261 based on arthritis productive of limitation of 
extension.  Rated according to degenerative arthritis, 
traumatic arthritis is rated based on limitation of motion 
under the appropriate codes for the joints involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).  The veteran's 
disability should properly rated under Diagnostic Code 5260, 
for limitation of flexion.  This is because he has 
hyperextension, not limited extension, due to laxity, and 
painful limited flexion.  The laxity is not considered part 
of the right knee disability currently on appeal.  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2005).  Right knee 
flexion at worst was, 120 degrees, in April 2005.  The 
examiner noted no additional loss of range of motion due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Even considering the observation in the 
2001 examination that the veteran had pain beginning at 75 
degrees of flexion, the criteria for a rating in excess of 0 
percent would not be met.  At no time, even taking into 
account the possible additional limitations imposed by pain 
as objectively demonstrated on examinations, has flexion been 
limited to 45 degrees.  However, the relevant criteria 
permits a 10 percent rating to be assigned for impairment 
caused by arthritis where there is some limitation of motion 
of a major joint but the limitation of motion is not so great 
as to meet the requirements for a compensable rating under 
the criteria for rating limitation of motion of the specific 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(2005).  It is on this basis that the 10 percent rating for 
limitation of flexion of the knee is supportable.  See 38 
C.F.R. § 4.59 (2005) ("With any form of arthritis, painful 
motion is an important factor of disability . . .  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint."); see 
also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In order to warrant a 20 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 30 degrees, which is not shown.

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2005).  The veteran does not 
meet the criteria for a 0 percent rating under Diagnostic 
Code 5261.  At no time has extension shown to be limited to 5 
degrees.

VA General Counsel has also issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  However, as noted above, the 
veteran does not meet the criteria for a rating of 0 percent 
under Diagnostic Code 5261.  To assign two, separate 
compensable ratings for each knee solely based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

Ankylosis of the knee in flexion between 10 and 20 degrees 
warrants a 40 percent rating under Diagnostic Code 5256.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2005).  However, there is no ankylosis noted on 
any examination in the record.  

The Board has also considered whether a separate rating 
should be assigned for scarring.  The rating schedule for 
evaluating scars changed during the pendency of this appeal.  
The old criteria, in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars which are poorly nourished with repeated ulcerations.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 (2002).  Under the 
old criteria, a 10 percent rating is assigned for a 
superficial scar which is tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 7804 
(2002).  Scars may also be rated based on limitation of 
functioning of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2002).

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2005).

The Board notes that there is a scars of the knee were 
described in detail in the April 2005 examination report.  
These were asymptomatic, non-painful, non-limiting, 
nontender, non-adherent and not unstable.  They involved no 
underlying tissue and were not poorly nourished.  They cause 
no functional impairment.  As such, the Board finds that 
under either the old or new rating criteria, the 
preponderance of the evidence is against a separate 10 
percent rating for the right knee scarring under any of the 
scarring diagnostic codes.  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
right knee disorder.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1), as reflected in the June1999 SOC.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extraschedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case, 
and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected knee disorder on appeal under the 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his right 
knee.  Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  He was compensated 
at the 100 percent level for this disability following 
surgery in 1998.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to this 
service-connected right knee disorder.  The evidence shows 
that he works despite knee pain.  He has been able to work as 
an optician for the last few years regardless of the right 
knee pain.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claims for consideration 
of an extraschedular rating for this right knee disorder.  
The disability is appropriately rated under the schedular 
criteria.


IV.  TDIU

The veteran argues that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  He 
argues that he has only continued to work, under great 
physical and emotional hardship, out of necessity, to provide 
for his family.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  



Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

The veteran's service-connected disabilities include the 
following: depression, rated as 50 percent disabling; left 
knee internal derangement, post operative failed anterior 
collateral ligament reconstruction, rated as 20 percent 
disabling; degenerative changes, right knee, with skin graft 
and tendon harvesting, rated as 10 percent disabling; and 
right knee laxity, rated as 10 percent disabling.  The 
combined service-connected disability rating is 70 percent.  

The examination reports dated from the time the veteran filed 
his claim for TDIU in April 1999, occupational reports, 
records from employers and the testimony before the 
undersigned reflect that he has worked at all times relevant 
to this decision.  His most recent VA examination report 
dated in April 2005 shows that he was currently working as an 
optician.  His claim for TDIU benefits shows that he last 
worked full time in 1996.  His subsequent jobs in welding and 
construction were reportedly part time.  The record is 
replete with reference to multiple post service industrial 
accidents and the resulting surgeries and treatment for his 
knees and back.  

At his hearing in 2003, the veteran stated that he continued 
to work despite his orthopedic problems, pain and depression 
because he had to support his wife and family.  He noted that 
he could not provide for his family if he were to draw Social 
Security Disability benefits.  For this reason, he never 
applied for these type of benefits.  The veteran also 
testified that he was retrained through VA after his 
orthopedic problems made it impossible for him to go on 
working in fields requiring heavy lifting.  He became an 
optician, and had been working as an optician at the 
ophthalmologist for two years.  At his 2005 examination, he 
reported he was still working in the optician position.  

The examinations and treatment records noted previously in 
this decision do not reflect any assessment that the veteran 
is unemployable due to service-connected disabilities, and in 
fact reflect that he was working on an ongoing basis with 
exception to the periods following injury or rehabilitation.  

With a combined total rating of 70 percent, the veteran meets 
the criteria for consideration under 38 C.F.R. § 4.16.  Thus, 
the Board must assess whether the 



service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  

The preponderance of the evidence is against a finding that 
in light of his individual circumstances, but without regard 
to age, the veteran is unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disabilities.  Unemployability is synonymous with 
inability to secure and follow a substantially gainful 
occupation, and the veteran has failed to establish, this 
fact.  He is working, and no examiner or occupational 
specialist has provided an opinion that he is unemployable.  
See VAOPGCPREC 75-91.  

In assessing the veteran's current occupational handicap due 
to his service-connected disabilities, the Board has a great 
deal of evidentiary data from which to obtain information.  
In general, it appears that he has had some specific 
difficulty with jobs requiring heavy lifting, due to his 
knees, and with depression.  However, he has managed to 
continue working on an ongoing basis.  And all in all, there 
are no problems encountered that would warrant the 
application of the criteria for a TDIU.  The record does not 
reflect some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
The veteran is capable of performing the physical and mental 
acts required by employment.  See Van Hoose v. Brown, 4 Vet. 
App. 3 61, 363 (1993).

He has argued that he has continued to work despite his 70 
percent rating because he has to support his family.  The 
Board recognizes that fact.  In fact, the essence of the 
basic premise of the rating schedule is the degree of 
relative impairment in certain activities including work.  
However, he is compensated for the degree of 


impairment regularly identified within the schedular 
criteria.  There is no doubt raised in this regard to be 
resolved in his favor.  


ORDER

Service connection for a low back disability, as secondary to 
the veteran's service-connected bilateral knee disabilities, 
is denied.  

An increased evaluation for early degenerative arthritis of 
the right knee with skin graft and tendon harvest scarring, 
currently evaluated as 10 percent disabling, is denied.

A total disability evaluation due to individual 
unemployability resulting from service-connected disorders is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


